Upon the Full Commission's review of plaintiff's motion, the June 17, 1994 Opinion and Award, and the file in the above-captioned case, and without benefit of response or other verification by defendant, it appears to the undersigned that defendant has not fully complied with the Opinion and Award as entered.  Therefore, for good cause shown, IT IS HEREBY ORDERED:
1.  That defendant pay plaintiff in the amount of $5,079.57, or, the amount of compensation due plaintiff pursuant to the June 17, 1994 Opinion and Award and underpaid by defendant;
2.  That because defendant did not pay this total amount due within fourteen days, it shall pay to plaintiff a ten percent penalty on the unpaid amount, or, $507.95. N.C.G.S. 18(e);
3.  That defendant shall pay interest on the sum of $5,587.52 at the rate of eight percent from July 30, 1994 through the date it issues its check. N.C.G.S. 97-86.2;
4.  That defendant shall reimburse plaintiff $610.00 for charges paid to Dr. James A. McCarthy, III for his evaluation and examination as ordered by the Industrial Commission;
5.  That plaintiff's attorney's fees for having to bring the present motion to compel shall be taxed as costs and paid by defendant.  Plaintiff's attorney is accordingly HEREBY ORDERED to submit to the Industrial Commission an affidavit relative to the amount of time expended in preparation of this motion within 30 days from the receipt of the present Order.  Defendant is thereafter allowed 15 days following service by plaintiff's counsel of the above-ordered affidavit to respond thereto.
This the _________ day of ___________________, 1994.
                                  S/ _____________ JAMES J. BOOKER COMMISSIONER
CONCURRING:
S/ _____________ J. HOWARD BUNN, JR. CHAIRMAN
S/ _____________ COY M. VANCE COMMISSIONER
JJB/alp 10/19/94